 



Exhibit 10.2
AMENDMENT # 1 TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT dated this 11th day of May, 2007 to that certain EMPLOYMENT
AGREEMENT (“Agreement”), dated the 29th day of March 2005, between Access
National Mortgage Corporation (“ANMC”, the Employer) and Dean Hackemer (the
“Executive”).
WITNESSETH
     WHEREAS, the Executive and the Employer have concluded that changes in the
post termination benefits under the Agreement are desirable to the interests of
both parties on the terms and subject to the conditions set forth herein.
     NOW THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereby agree as follows:
     The following section is hereby amended as indicated:
     4. Termination and Termination Benefits.
     (d) Certain Termination Benefits. In the event of termination by the
Employer without Cause, or by the Executive with Good Reason, the Executive
shall be entitled to the following benefits:
     Delete the Following:



     (i) For the period subsequent to the date of termination until the
Expiration Date, Employer shall continue to pay the Executive his Base Salary in
effect on the date of termination, such payments to be made on the same periodic
dates as salary payments would have been made to the Executive had this
employment not been terminated, unless the Employer elects to make a lump sum
severance payment in an equivalent amount within thirty (30) days of the date of
termination or the Executive requests a lump sum payment ; provided, however,
that the Employer shall be required to make a lump sum severance payment in an
equivalent amount within thirty (30) days of the date of termination in the
event the Executive terminates his employment for Good Reason as a result of a
Change of Control.
     (ii) For the period subsequent to the date of termination until the
Expiration Date, Employer shall pay Executive any bonuses that would have been
paid to Executive from the date of termination to the Expiration Date, together
with information indicating the manner and basis upon which such bonuses were
calculated.
     Insert the following in place of the above:

1



--------------------------------------------------------------------------------



 



     (i) A lump sum payment equal to 1.25 multiplied times the total of the
Executive’s trailing Base and Cash Bonus compensation as paid over the 12 months
preceding the date of termination;
     (ii) Intentionally left blank.
     The following section is hereby amended as indicated (modification of the
Non-competition and Non-solicitation term from 6 to 12 months):
     6. Non-competition and Confidential Information.



     (a) Non-competition and Non-solicitation. During the initial term and any
successive term of this Agreement and for six 12 months following the
termination or cessation of his employment for any reason other than a
termination by Employer without Cause or a termination by Executive for Good
Reason .........
     All other Terms and Conditions of the original Agreement remain in full
force and effect.
     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
above written.

            ACCESS NATIONAL MORTGAGE CORPORATION
      By:   /s/ Michael W. Clarke         Michael W. Clarke, Chairman           
    ACCESS NATIONAL BANK
      By:   /s/ Michael W. Clarke         Michael W. Clarke, President         
      EXECUTIVE
      By:   /s/ Dean Hackemer         Dean Hackemer             

2